[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The application to Vacate Order to Proceed with Arbitration is denied.
The matter of an arbitration award is separate from any independent proceeding against a tort feasor. Conn. Gen. Stat. Sec. 38-175c(b)(1), now Conn. Gen. Stat. 38a-336 (b) obligates the carrier to make payment after the limits of I liability under all applicable policies have been exhausted (emphasis added). Further, arbitrators are not bound by any judicially determined value. Since the suit against the tort feasor and the arbitration proceedings are separate matters, and based on the conclusion that Conn. Gen. Stat. 38a-336 (b) is not applicable, the request to stay the arbitration proceedings is denied.
The defendant shall comply with the order entered by this Court on October 30, 1990 without further delay.
HON. LAWRENCE KLACZAK SUPERIOR COURT CT Page 5652